Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 10/20/2021 have been fully considered but they are not persuasive.
The applicant argues that none of the cited references teaches the third reflective polarizer.  The examiner respectfully disagrees.  The applicant is alleging patentability due to a feature that is not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claimed invention does not require the third reflective polarizer to be directly disposed on the surfaces of the first or second reflective polarizer.  In other words, Miller (in at least paragraph 0069; figure 4) teaches a third reflective polarizer, wherein the third reflective polarizer is disposed on either the first or the second reflective polarizer (41 and 42a-c).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflective polarizer as taught by Miller in order to achieve a filter arrangement with enhanced spectral range, image quality, greater extinction, and lower cost.  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.

Claims 1, 6, 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ide et al. (US 6,271,901) in view of Hinata et al. (US 2004/0051827); further in view of  Miller (US 2009/0128909).
Regarding claim 1, Ide et al. (figures 1-2) discloses a reflective backlit display, comprising: 
a liquid crystal cell (11) configured to display an image by controlling a state of one or more pixels, including a liquid crystal layer comprising the one or more pixels disposed between two opposing transparent substrate layers; 
a first reflective polarizer (13); 
a second reflective polarizer (12); and
a backlight (15);
wherein the first and second reflective polarizers are each directly adjacent to one of the opposing transparent substrate layers.  
Ide et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Ide et al. is silent regarding a liquid crystal cell configured to display an image by controlling a state of one or more pixels, including a liquid crystal layer comprising the one or more pixels disposed between two opposing transparent substrate layers.  Hinata et al. (in at least paragraph 0063) teaches the reflective polarizers (110 and 150; see at least paragraph 0089) and a liquid crystal cell configured to display an image by controlling a state of one or Hinata et al. in order to achieve an active display device.  In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have active and passive LCD because it is common in the art that those are common driving modes to drive LCD devices.
Therefore, Ide et al. as modified by Hinata et al. teaches the backlight is disposed such that light passes first through the first reflective polarizer before passing through the one or more pixels of the liquid crystal cell and the second reflective polarizer to form an image.
Ide et al. as modified by Hinata et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Ide et al. as modified by Hinata et al. is silent regarding a third reflective polarizer, wherein the third reflective polarizer is disposed on either the first or the second reflective polarizer.  Miller (in at least paragraph 0069; figure 4) teaches a third reflective polarizer, wherein the third reflective polarizer is disposed on either the first or the second reflective polarizer (41 and 42a-c).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflective polarizer as taught by Miller in order to achieve a filter arrangement with enhanced spectral range, image quality, greater extinction, and lower cost.
Regarding claim 6, Ide et al. (figures 1-2) discloses a wherein the backlight includes a lightguide, a reflector disposed on the light guide, and a light source configured to inject light into the lightguide (160-163).
Regarding claim 11, Ide et al. (figures 1-2) discloses wherein the reflective backlit display includes no absorbing polarizers.  
Regarding claim 12, Ide et al. (figures 1-2) discloses wherein the reflective backlit display includes no non-polarization-dependent partial reflector.
Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ide et al. in view of Hinata et al. and Miller; further in view of Stover et al. (US 2007/0047080).
Regarding claim 2, Ide et al. as modified by Hinata et al. and Miller teaches the limitations as shown in the rejection of claim 1 above.  However, Ide et al. as modified by Hinata et al. and Miller is silent regarding wherein at least one of the first or second reflective polarizers is a multilayer Stover et al. (in at least paragraph 0063) teaches wherein at least one of the first or second reflective polarizers is a multilayer reflective polarizer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflective polarizer as taught by Stover et al. in order to achieve a display device having improved draw and/or thickness uniformity in the down-web (MD) and/or cross-web (TD) direction; improved delamination resistance; improved film dimensional stability; and/or an expanded drawing temperature processing window.
Regarding claim 3, Ide et al. as modified by Hinata et al., Miller, and Stover et al. (in at least paragraph 0063) teaches wherein each of the first or second reflective polarizers is a multilayer reflective polarizer.  
Regarding claim 4, Ide et al. (figures 1-2) discloses wherein the two transparent substrate layers are glass (see at least paragraph 0093).  
Claims 5, 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ide et al. in view of Hinata et al. and Miller; further in view of Taheri (US 2014/0340728).
Regarding claim 5, Ide et al. as modified by Hinata et al. and Miller teaches the limitations as shown in the rejection of claim 1 above.  However, Ide et al. as modified by Hinata et al. and Miller is silent regarding wherein the first and second reflective polarizers are each directly laminated to one of the opposing transparent substrate layers.  Taheri (figures 1-3) discloses wherein the first and second reflective polarizers are each directly laminated to one of the opposing transparent substrate layers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal cell as taught by Taheri in order to secure the polarizers to the display cell.  
Regarding claim 8, Taheri
a mirror portion (14, 16, 20); and 
a reflective backlit display portion (see at least paragraph 0092) comprising the reflective backlit display of claim 1; 
wherein the reflective backlit display is capable of directly displaying images, and the mirror portion is not.  
Regarding claim 9, Taheri (figures 1-3) discloses a vehicle, comprising the mirror of claim 8, the mirror being configured as a rear-view mirror.  
Regarding claim 10, Taheri discloses the limitations as shown in the rejection of claim 9 above.  However, Taheri is silent regarding wherein the reflective backlit display portion is greater than 10% but less than 50% of an area of the mirror.  Taheri (figures 1-3) discloses teaches wherein the reflective backlit display portion is greater than 10% but less than 50% of an area of the mirror (figure 1).  One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871